DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of A1, B3, C2, and D1 in the reply filed on 04/09/2021 is acknowledged. A phone call was placed to Applicant’s representative Benjamin Kiersz on 06/09/2021 for clarification regarding which claims correspond to which species.  	Regarding A1, Applicant traverses that claims 25–30 and 33 are directed towards A1 because these claims are directed towards the second solution, and not the first solution. This is not found persuasive because the election requirement did not distinguish between the first and second solutions.  	Regarding B3, Applicant traverses and believes that claim 35 is generic to B3. Applicant believes that in some embodiments of the invention, when there are two coolant loops, the first treatment solution is first drained prior to being transferred. However, this is a 371 case, and the Examiner only looks to the claims for restriction purposes. In this case, claim 35 is claimed as distinct from the “removing” of B1 (claim 34) and the “removing” of B3 (claim 14).  	The requirement is still deemed proper and is therefore made FINAL.
Claims 18-201 (C1), 25-30 and 33 (A2), 34 (B1), 35 (B2), and 37-46 (Groups II and III) are withdrawn. 
Claims 1-17, 21-24, 31-32, and 36 are examined herein. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 6, 7, 8, 9, 10, 11, 14, 15, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “JP727” (JP2016-102727A).
Regarding claim 1, JP727 teaches a method comprising:  	taking a nuclear power plant from a power-generating mode to a non-power-generating 5mode (“after stopping the operation of the BWR plant,” ¶ 53); 	after taking the plant to the non-power-generating mode, and while the nuclear plant is in the non-power-generating mode:  		providing a treatment solution comprising zinc within a portion of a coolant (e.g., “Zinc ions are implanted…The aqueous solution of zinc formate in the chemical solution tank 39 passes through the injection pipe 42 and flows in the circulation pipe 35,” ¶ 70; see also ¶ 139),10  		allowing the treatment solution to remain in the portion for a treatment period (“set time,” ¶ 77), and  		removing the treatment solution from the portion (e.g., described in ¶¶ 78–80, e.g., “when the set time has elapsed…aqueous solution is removed by the cation exchange resin…the film forming aqueous solution…is supplied to the mixed bed resin tower…becomes substantially water by purification…is a waste liquid and is drained into a storage tank,” ¶ 78); and  	after said providing, allowing, and removing, returning the plant to the power-generating mode (“operation of the BWR plant in the next new operation cycle is started,” ¶ 140).
Regarding claim 2, JP727 anticipates all the elements of the parent claim and additionally teaches wherein an average temperature of said treatment solution over the course of the treatment period is less than 100°C (JP727’s treatment occurs at 90°C, e.g., ¶¶ 22, 55, 56, 58, 64, 69, 70, 71, 73, 75, 76, 77, 105, 111, 120, 131, 139).
Regarding claim 3, JP727 anticipates all the elements of the parent claim and additionally teaches said treatment solution is maintained throughout the 20 treatment period at a temperature less than 150°C (JP727’s treatment occurs at 90°C, e.g., ¶¶ 22, ).
Regarding claim 6, JP727 anticipates all the elements of the parent claim and additionally teaches adjusting the pH of the treatment solution to at least pH 7 (“increasing a pH into the circulation pipeline…having a pH in a range between 4.8 to 11.4,” solution, first page; “pH of 8.0,” ¶¶ 111, 139).
Regarding claim 7, JP727 anticipates all the elements of the parent claim and additionally teaches wherein prior to said providing, the portion of the coolant loop had been previously exposed to radioactive corrosion products while the plant was in the power-generating mode (“A film of iron oxide containing a radionuclide is formed on the inner surface of the purification system pipe 20 of the BWR plant that has experienced operation,” ¶ 54). 
Regarding claim 8, JP727 anticipates all the elements of the parent claim and additionally teaches wherein the portion comprises a primary coolant loop of 35 the nuclear power plant (e.g., “Zinc ions are implanted…The aqueous solution of zinc formate in the chemical solution tank 39 passes through the injection pipe 42 and flows in the circulation pipe 35,” ¶ 70—as shown in Figure 1, pipe 35 is connected to the primary coolant loop 17). 
Regarding claim 9, JP727 anticipates all the elements of the parent claim and additionally teaches wherein the coolant loop comprises a coolant loop of a boiling (“boiling water reactor,” solution, first page).
Regarding claim 10, JP727 anticipates all the elements of the parent claim and additionally teaches wherein said solution comprises at least 0.5 ppm zinc (“the zinc concentration…becomes 150 ppm,” ¶ 70).
Regarding claim 11, JP727 anticipates all the elements of the parent claim and additionally teaches wherein said solution comprises an organic carrier (“zinc formate,” ¶ 70, Examiner notes the chemical formula of zinc formate is C2H2ZnO4).
Regarding claim 14, JP727 anticipates all the elements of the parent claim and additionally teaches (Figs. 2 and 3) wherein:15  	said portion comprises a portion of a first coolant loop (35),  	the treatment period comprises a first treatment period (implicit; the treatment period corresponds to the amount of time the solution is in the portion of circulation loop 35),  	said removing comprises transferring the solution from the portion of the first coolant loop to a portion of a second coolant loop (80) of the nuclear plant, and  	the method further comprises, before returning the plant to the power-generating mode (“after stopping the operation of the BWR plant,” ¶ 53):20 		allowing the solution to remain in the portion of the second coolant loop for a second treatment period (implicit; the treatment period corresponds to the amount of time the solution is in the portion of loop 80), and (as shown in Fig. 3, once coolant exits loop 80, it may return to loop 35).
Regarding claim 15, JP727 anticipates all the elements of the parent claim and additionally teaches heating (60, Fig. 3) the solution that is removed 25 from the portion of the first coolant loop (35) before it is transferred into the portion of the second coolant loop (80).
Regarding claim 23, JP727 anticipates all the elements of the parent claim and additionally teaches wherein said treatment period occurs after a chemical 20 decontamination process has been performed to at least partially remove oxides from a surface of the portion (“after the iron oxide film containing radionuclide formed on the inner surface of the purification system pipe 20 is removed by reduction decontamination, as described above, zinc is formed on the inner surface of the purification system pipe,” ¶ 89).
Regarding claim 24, JP727 anticipates all the elements of the parent claim and additionally teaches, after said taking of the nuclear power plant from the power-generating mode to the non-power-generating mode, and before said 25providing: performing a chemical decontamination process on the portion of the coolant loop to at least partially remove oxides from a surface of the portion of the coolant loop (“after the iron oxide film containing radionuclide formed on the inner surface of the purification system pipe 20 is removed by reduction decontamination, as described above, zinc is ).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over JP727 in view of Hettiarachchi (US 2002/0101953).
Regarding claim 4, JP727 anticipates all the elements of the parent claim but does not explicitly state the length of the treatment period. Hettiarachchi does. Hettiarachchi is in the same art area of reducing corrosion in nuclear reactors (abstract) and teaches that the treatment period is less than 10 days (“Usually, the noble application is carried out over a period ranging from 4 hours to one week,” ¶ 46). Examiner notes that this length of time is typical in the industry for a maintenance outage. The skilled would have been motivated to utilize the length of time taught by Hettiarachchi in order to have enough time to reduce corrosion within the plant but not so long as for the utility to lose money. As is well-known in the art, the longer a power plant is shut down for maintenance, the more money the utility loses. Hettiarachchi further teaches that the length of time “will depend on the concentration and temperature conditions,” ¶ 46, which is easily anticipated by the skilled artisan. 
Regarding claim 5, JP727 anticipates all the elements of the parent claim but does not explicitly state the length of the treatment period. Hettiarachchi does. Hettiarachchi is in the same art area of reducing corrosion in nuclear reactors (abstract) and teaches wherein the treatment period is between 4 hours and 4 25 days (“Usually, the noble application is carried out over a period ranging from 4 hours to one week,” ¶ 46). Examiner notes that this length of time is typical in the industry for a maintenance outage. The skilled would have been motivated to utilize the length of time taught by Hettiarachchi in order to have enough time to reduce corrosion within the plant but not 
Regarding claim 36, JP727 anticipates all the elements of the parent claim and additionally teaches the solution comprises a first treatment solution with a noble metal concentration of less than 500 ppb (JP727 appears to use a noble metal concentration of zero) and the treatment period comprises a first treatment period (e.g., “set time,” ¶ 77) as well as removing the solution from the portion (described in ¶¶ 78–80, e.g., “when the set time has elapsed…aqueous solution is removed by the cation exchange resin…the film forming aqueous solution…is supplied to the mixed bed resin tower…becomes substantially water by purification…is a waste liquid and is drained into a storage tank,” ¶ 78). 
JP727 does not explicitly state adding noble metals. 
Hettiarachchi does teach this. Hettiarachchi is in the same art area of mitigating corrosion in nuclear reactors (abstract) and, like JP727, also teaches corrosion mitigation via zinc injection and further teaches that, after the first treatment period, and before said removing of the first treatment solution, adding one or more noble metals to the first treatment solution to provide a second treatment solution within the portion (Hettiarachchi, claim 1, zinc is added to the water and then noble metals are added);  	allowing the second treatment solution to remain in the portion for a second solution treatment period (e.g., ¶¶ 46-47), and (“clean up residual noble metal before plant start-up,” ¶ 49). 
The skilled artisan would have been motivated to add the noble metals into the zinc-containing reactor water as taught by Hettiarachchi because, as described in ¶ 19, noble metal injection after zinc injection can “reduce electrochemical corrosion potential of the alloy components to a level below the critical potential.”

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over JP727 in view of Ruiz (US 4,756,874).
Regarding claim 13, JP727 anticipates all the elements of the parent claim but does not explicitly state wherein the zinc is isotopically depleted in Zn-64. However, this practice is well-known, as taught by Ruiz. 
Ruiz is in the same art area of zinc injection into coolant loops of nuclear power plants (abstract) and teaches injecting zinc wherein the zinc is isotopically depleted in Zn-64: “The present invention provides for using zinc which has a lower content of the 64Zn isotope than naturally occurring zinc,” col. 1, ll. 26-28. The skilled artisan would have been motivated to utilize the 64Zn-depleted zinc of Ruiz in the system of JP727 in order to reduce the radioactivity created by the injection of the zinc itself, col. 1, ll. 19-23 and col. 1, ll. 26-37. 
Claims 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP727 in view of Andresen (US 2006/0243602).
Regarding claim 12
Andresen does teach this. Andresen is in the same art area of mitigating corrosion in nuclear reactors (abstract) and teaches corrosion mitigation via zinc injection, wherein the zinc is in the form of zinc acetate (“zinc acetate,” ¶ 45). It would have been obvious for the ordinary skilled artisan to have used the zinc acetate as taught by Andresen within the corrosion mitigation technique of JP727, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Andresen teaches that it is known in the art to use any number of forms of zinc in solution: “zinc oxide, or, or zinc nitrate, or zinc acetate, or any other organo-metallic compound containing zinc, or combinations thereof,” ¶ 45. The skilled artisan is well-aware of the benefits and consequences of using different forms of zinc in solution and can easily predict the outcome of modifying the zinc compound. The skilled artisan may be motivated to utilize zinc acetate, as it is generally cheaper and more widely available than some other forms of zinc. 


Regarding claim 16, JP727 anticipates all the elements of the parent claim but does not explicitly state wherein said solution comprises at least one noble metal.
Andresen does teach this. Andresen is in the same art area of mitigating corrosion in nuclear reactors (abstract) and teaches corrosion mitigation via zinc injection, wherein a noble metal is also in the solution: “applying noble metals…and applying zinc,” ¶ 16 and “introducing a plurality of catalytic nanoparticles,” ¶ 27. The ordinary skilled artisan would have been motivated to add the noble metal(s) of Andresen to the zinc solution of JP727 because the addition of noble metals allows the zinc to do its job better, as explained by Andresen in ¶ 16 and ¶ 27: “[S]tress corrosion (e.g., by applying noble metals, hydrogen, etc.) and applying zinc, such that the lowered corrosion potential enables zinc to penetrate or incorporate more easily into oxide films of the various structures (e.g., pipes, turbines, pressure vessels, etc.)” and “lowering corrosion potential conditions involves introducing…nanoparticles of palladium, platinum…thereby reducing the concentration of at least one oxidizing species…and, hence, achieving a lowering of the corrosion potential.”  

Regarding claim 17, the above-described combination of JP727 with Andresen teaches all the elements of the parent claim, and Andresen also teaches wherein said at least one noble metal comprises platinum, rhodium, palladium or iridium (¶ 27). The skilled artisan would have been motivated to utilize these noble metals for the reasons described above in response to claim 16.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over JP727 in view of Hettiarachchi and Yaita (US 2012/0069949).
Regarding claim 21, JP727 anticipates all the elements of the parent claim but does not explicitly teach the claimed verification. 
Hettiarachchi and Yaita are in the same art area of metallic deposition for corrosion treatment in nuclear technologies (abstract) and teach, between said removing and said returning:10  	verifying a concentration of adherent metal particles adhering to one or more surfaces of the portion (Yaita, Fig. 7 shows the amount of deposited corrosion prevention metal on the surface of a component, verified after “a fixed period of time” of ; “the result of cohesively depositing the titanium dioxide of a titanium oxide on the metal after the chemical decontamination operation,” ¶ 53); and  	verifying a concentration of adherent noble metal particles adhering to one or more surfaces of the portion (Hettiarachchi, “After completion of the application process, the plant will proceed to its normal outage related activities, while the RWCU system is still in operation in order to clean up residual noble metal before plant start-up. Confirmation of deposition of noble metal on the internal surface of the reactor and components thereof is accomplished by….surface analysis of accessible regions and analyzing for noble metal content…” ¶ 49; see also ¶ 42).
The skilled artisan would have been motivated to utilize the deposition verification of Hettiarachchi and Yaita within the process of JP727 in order to ensure that JP727’s zinc and noble metal application was successful. Both Hettiarachchi (¶ 20) and Yaita (¶ 14) seek to reduce future adherence of radioactive deposits, and thus the skilled artisan would be motivated to confirm that the zinc and noble metal deposits were successful. Verifying the success of these deposits would not have produced any unexpected results and this verification would be easily and best performed during the outage to reduce radiation exposure to plant personnel. 
Regarding claim 22, JP727 anticipates all the elements of the parent claim but does not explicitly teach the claimed verification. Hettiarachchi is in the same art area of reducing corrosion in nuclear reactors (abstract) and teaches, between said removing and said returning: verifying a concentration of adherent zinc particles adhering to one or more surfaces of the portion (“After completion of the application process, the plant ).
The skilled artisan would have been motivated to utilize the deposition verification of Hettiarachchi within the process of JP727 in order to ensure that JP727’s zinc and noble metal application was successful. Hettiarachchi seeks to reduce future adherence of radioactive deposits (e.g., ¶ 20), and thus the skilled artisan would be motivated to confirm that the noble metal deposits were successful. Verifying the success of these deposits would not have produced any unexpected results and this verification would be easily and best performed during the outage to reduce radiation exposure to plant personnel. 

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over JP727 in view of Hettiarachchi and Varrin (EP 2348142 B1). 
Regarding claim 31, JP727 anticipates all the elements of the parent claim but does not explicitly state providing a second treatment comprising one or more noble metals. 
Hettiarachchi is in the same art area of mitigating corrosion in nuclear reactors (abstract) and, like JP727, also teaches corrosion mitigation via zinc injection and further teaches that said zinc injection is followed by noble metal injection (Hettiarachchi, claim 1, zinc is added to the water and then noble metals are added)
The skilled artisan would have been motivated to add the noble metals into the zinc-containing reactor water as taught by Hettiarachchi because, as described in ¶ 19, noble metal injection after zinc injection can “reduce electrochemical corrosion potential of the alloy components to a level below the critical potential.”
Hettiarachchi does not explicitly disclose that the noble metals are added after the zinc solution is removed. 
Varrin does teach this. Varrin is in the same art area of reducing corrosion in nuclear reactors (e.g., ¶ 62) and teaches (e.g., see claims 13 and 14)  	the solution comprises a first treatment solution (“first aqueous cleaning solution”), and the treatment period comprises a first treatment period (“a first treatment period”), and the method further comprises, after said providing and removing of the first treatment solution, and before said returning of the plant to the power-generating mode, providing a second treatment solution (“removing substantially all of a first aqueous cleaning solution after a first treatment period before forming the second aqueous cleaning solution”); 26 WO 2018/027030 PCT/US2017/045295allowing the second treatment solution to remain in the portion for a second solution treatment period (“second treatment period”), and removing the second treatment solution from the portion (“removing substantially all of the second aqueous cleaning solution after the second treatment period”).
The skilled artisan would have been motivated to utilize the removal of the first treatment solution as taught by Varrin because, as explained by Hettiarachchi in ¶ 16, it was known in the art at the time the invention was made that “the presence of zinc ions in the water has a negative influence on the active noble metal species available for the noble metal incorporation process.” Therefore, the skilled artisan would have been 
Regarding claim 32, the above-described combination of JP727 with Hettiarachchi and Varrin teaches all the elements of the parent claim, and Hettiarachchi additionally teaches wherein a concentration of noble metal in the first treatment solution is less than 500 ppb (¶ 30, ¶ 39). The skilled artisan would have been motivated to utilize less than 500 ppb of noble metals as taught by Hettiarachchi so that the pipe surfaces are “not covered completely with metal” ¶ 41 but “sufficient such that when present on the metal component after incorporation, the ECP is lowered below the critical potential required for mitigation from stress corrosion cracking with very low levels of hydrogen,” ¶ 37. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the above-referenced phone call, Examiner did not realize that claims 19 and 20 were dependent upon claim 18; because claims 19-20 are dependent upon claim 18 which is directed towards non-elected species C1, they are also herein withdrawn.